Citation Nr: 1640997	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for peripheral neuropathy (claimed as numbness in all four limbs).

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for a neck disability.

6. Entitlement to separate disability evaluations for posttraumatic stress disorder (PTSD) and major depressive disorder

7. Entitlement to an evaluation in excess of 50 percent for PTSD with major depressive disorder.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008, May 2009, and May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia.

On his June 2010 Substantive Appeal (Form VA-9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In an July 2016 correspondence, however, the Veteran advised that he no longer desired a hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.

The issues of entitlement to service connection for hypertension, peripheral neuropathy, COPD, and a neck disability; entitlement to an increased evaluation for diabetes mellitus, an increased rating for PTSD with major depressive disorder; and entitlement to separate ratings for PTSD and major depressive disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's tinnitus onset in service.


CONCLUSIONS OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that Section.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Tinnitus

The Veteran contends he is entitled to service connection for tinnitus.

On VA examination in January 2016 the Veteran reported he first noted constant bilateral high pitched ringing in his ears when he was in Vietnam in 1968 to 1969 and involved in fire fights.  The examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom of his hearing loss.

An addendum VA opinion was obtained in April 2016 as to the etiology of the Veteran's tinnitus.  A VA audiologist other than the one who performed the January 2016 VA examination reviewed the Veteran's file and opined that the Veteran's tinnitus was less likely than not incurred in or caused by his in-service noise exposure.  The examiner noted that Veteran's hearing was normal at separation, suggesting no hearing loss from noise in service.  The examiner further noted the Veteran's lack of report of tinnitus until many years after service.  Finally, the examiner stated that there is no report of a specific noise event or injury on active duty that initiated tinnitus.  

The Board finds the Veteran's description of exposure to loud noise during fire fights in service to be competent and credible and supported by the records indicating the circumstances of his service.  The Board further finds his statements that his tinnitus began in service after exposure to fire fights to be competent and credible.

As the VA examiner providing the April 2016 opinion did not address the Veteran's report of an onset of tinnitus in service due to noise from fire fights, the Board finds it has little probative weight.

Therefore, the Board finds that giving the Veteran the benefit of the doubt his claim for service connection for tinnitus should be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure there is a complete record upon which to decide the issues so that the Veteran is afforded every possible consideration.

Social Security Disability Records

At his 2009 private psychological examination the Veteran reported he is on Social Security Administration (SSA) disability benefits.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, those SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

Hypertension

VA examiners in March 2010 and September 2012 both opined that it was at least as likely as not that the service-connected diabetes aggravated the hypertension.  Pursuant to 38 C.F.R. § 3.310, service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 38 C.F.R. § 3.310.

As the VA examiners did not identify the baseline level of severity of the hypertension prior to aggravation, another opinion is necessary. 38 C.F.R. § 3.310.

Peripheral Neuropathy

In support of his claim for service connection for numbness in his extremities, the Veteran has submitted the July 2012 opinion of a private doctor who indicated he had reviewed the Veteran's in-service and post-service medical records as well as correspondence from the VA.  The doctor opined that the Veteran as likely as not has peripheral neuropathy and that the condition is a direct result of the peripheral artery disease caused by his diabetes mellitus.  The doctor stated that neuropathy is a common condition caused by peripheral artery disease and noted that the Veteran has peripheral artery disease of his left lower extremity.  However, in the first paragraph of his letter the doctor opines that the Veteran's lower extremity neuropathy is secondary to his peripheral artery disease, while in the final paragraph of his letter he states that it is as likely as not that the Veteran has neuropathy in all extremities that is much more likely than not a direct result of his diabetes mellitus and peripheral artery disease.  Thus, the opinion is unclear as to whether the doctor believes the Veteran has peripheral neuropathy secondary to either peripheral artery disease or diabetes mellitus in all of his extremities or only his lower extremities.  Further, it is unclear as to what post-service medical records the doctor, who did not examine the Veteran, had access to in rendering his opinion.

The Veteran has undergone two VA examinations with respect to his claim for numbness in his extremities.  VA examination in March 2010 found no peripheral nerve involvement on examination and no condition was diagnosed.  The Veteran underwent a second VA examination in September 2012. On the  diabetes mellitus disability benefits questionnaire completed in association with the examination the examiner indicated that the Veteran does not have diabetic peripheral neuropathy and noted that peripheral pulses examination findings were within normal limits.  However, on the general medical compensation disability benefits questionnaire completed the same day the same VA examiner indicated that the Veteran has diabetic sensory-motor peripheral neuropathy.  The September 2012 VA examiner further did not address the July 2012 opinion of the private doctor.

Therefore, the Board finds that a new VA examination is required.  The examiner should address the July 2012 private medical opinion.

Diabetes Mellitus

A May 2010 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating.  In June 2010, the Veteran sent in a VA Form 9 for his other claims; however, on this form he also indicated he disagreed with the rating assigned for the diabetes mellitus.  Although not on an official "Notice of Disagreement" form, the Board notes that this submission predates the effective date of the revised regulations and further finds these statements meet the requirements to serve as a Notice of Disagreement to the rating of the diabetes mellitus. See 38 C.F.R. § 20.201; 79 Fed. Reg. 57698 (explaining that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015). The requisite statement of the case has not yet been issued in response. The Board is required to remand, rather than refer, this issue. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Arrange for the Veteran to undergo a new VA examination to obtain an opinion as to whether he has a condition causing numbness in his extremities, to include diabetic peripheral neuropathy, and whether the condition is related to the Veteran's service, to include his service-connected diabetes.  The examiner should address the July 2012 private medical opinion.  All necessary tests should be conducted. 

3.  Forward the claims file to an appropriate VA examiner to determine the relationship between the hypertension and diabetes.  A physical examination of the Veteran is not required unless the examiner(s) determines that examination(s) is necessary to provide a reliable opinion(s).  In the event an examination is rendered, a detailed history of relevant symptoms should be obtained from the Veteran in the event an examination is rendered and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

After review of the claims file the examiner should identify the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

The examiner should provide a rationale for the opinion with references to the evidence of record.

4.  Issue a Statement of the Case for the issues of entitlement to an evaluation in excess of 20 percent for diabetes mellitus. Only if the Veteran perfects an appeal should these claims be certified to the Board.

5.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


